Title: Abigail Adams to Mary Smith Cranch, 1 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            
              My dear sister
              Philadelphia June 1 1798
            
            I was indeed greatly afflicted by the contents of your last Letter. I received it yesterday, and having a large party of Ladies and Gentlemen to dine, I felt but Little spirit to receive or entertain them. I did not communicate it to the President untill the Evening, when he insisted upon it, that I had some dissagreable News which had affected my spirits, so least he should suppose it greater or of a different kind, I told him. he most Sincerely participates with the distresset family. It hurts him, as you know all, & every thing which afflicts his

Friends does. I have all anxiety for our worthy Friend mr smith, least he should be materially afficted by it. his loss by mr Greenleef was very heavey. like his Father, he is the Friend in secreet, as well as openly, and his own troubles he surpresses. I fear mr JQA must be a sufferer. I know he left his little all in the drs Hands— he has since his absence directed his Brother Charles to draw upon him for a sum; I do not exactly know how must & vest it in real estate; this he did, but afterwards was prevaild upon to let it go—& what security he now has I know not. knowing the Family difficulties, and that it is a hard thing to keep clear of them, I got some knowledge from a Quarter which I dared not disclose, that the property was in Jeopardy. I then wrote to mr JQA, advising him to employ dr Tufts in future as his Agent. he then wrote me that he had written to dr Welch to lay out his property in a freehold in Boston; I know not what to do. I believe I had better write to Charles, and if I find he has the property secure, to hold it untill he can hear from his Brother—
            The longer we live in the world, the more do troubles thicken upon us, yet we hug the fleeting shadow. have you heard from Haverhill or rather Atkinson? I am anxious for Betsy Q Shaw. I think a change of air might be good for her—
            I am glad to learn that the buisness goes on so rapidly at Quincy. I do expect to see it, the beginning of July. I fear not Sooner— pray desire mrs Porter not to use the Bacon, but to have Beef procured I found so much difficulty to get any good when I was at home that I should be loth not to have enough in about 6 days I will remit what the dr wants. I should like to know that what I sent to you for the Dr had arrived safe— I have not learnt how mrs Blacks little Girl got to Quincy. I think Nabby Hunt was a foolish Girl to go home and relinquish a dollor per week which I have given her ever since I first hired her, for a very easy kind of Buisness—and go home to Poverty— I did not send her away, for Nabby was a solid honest Girl, but for the buisness; I have got a much better one— let me know how far the building is compleated. I hope it will all be finishd before I get home and all the workmen gone— if you think the walls will not be sufficiently dry for papering that can be omitted untill an other season— with the kindest Regard for all our dear Friends and a sympathy in their troubles / I am my dear sister / Your Ever affectionate
            
              A Adams—
            
          
          
            Mrs Brisler is much afflicted at the death of her Mother the answer to the Quincy address tho short was from the Heart
          
         